     Case 1:20-cv-00865-AWI-EPG Document 19 Filed 09/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                                   EASTERN DISTRICT OF CALIFORNIA

 9

10   TERRENCE JESSE MOORE,                            Case No. 1:20-cv-00865-AWI-EPG (PC)

11                      Plaintiff,                    ORDER DENYING PLAINTIFF’S MOTION
                                                      FOR SUMMARY JUDGMENT, WITHOUT
12          v.                                        PREJUDICE

13   HEATHER DIAZ,                                    (ECF NO. 18)

14                      Defendant.

15

16

17          Terrence Jesse Moore (“Plaintiff”) is a state prisoner proceeding pro se and in forma
18   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.
19          On September 16, 2020, Plaintiff filed a motion for summary judgment (ECF No. 18),
20   which the Court will deny without prejudice.
21          To begin, contrary to Plaintiff’s assertion in the motion, it does not appear that Defendant
22   has been served. On September 11, 2020, the Court directed that Plaintiff’s complaint be served.
23   (ECF No. 16). This occurred only five days before the Court received Plaintiff’s motion for
24   summary judgment. There is nothing on the docket suggesting that Defendant has been served or
25   has waived service of process.
26          Moreover, Plaintiff’s motion does not comply with this Court’s local rules. Under Local
27   Rule 260(a), “[e]ach motion for summary judgment or summary adjudication shall be
28
                                                       1
     Case 1:20-cv-00865-AWI-EPG Document 19 Filed 09/18/20 Page 2 of 2

 1   accompanied by a ‘Statement of Undisputed Facts’ that shall enumerate discretely each of the

 2   specific material facts relied upon in support of the motion and cite the particular portions of any

 3   pleading, affidavit, deposition, interrogatory answer, admission, or other document relied upon to

 4   establish that fact. The moving party shall be responsible for the filing of all evidentiary

 5   documents cited in the moving papers.” However, Plaintiff failed to file a “Statement of

 6   Undisputed Facts” or any evidence in support of his motion.

 7          Finally, based on the facts of this case, the Court finds that Plaintiff’s motion is premature

 8   because discovery has not yet been opened.

 9          Accordingly, IT IS ORDERED that Plaintiff’s motion for summary judgment is DENIED,

10   without prejudice to Plaintiff re-filing the motion in compliance with this Court’s local rules and

11   after discovery has been opened.

12
     IT IS SO ORDERED.
13

14      Dated:     September 18, 2020                           /s/
15                                                         UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
